The facts in this case are not in dispute. It is claimed under the facts the conclusions of law and judgment entered are erroneous. The facts found disclose appellant was hired as a farm laborer upon a monthly wage for the season of 1924. The crops grown that year consisted of hay, wheat, corn, barley and beans. Appellant performed labor upon these crops first upon one then another through the season and up until the second day of October. At this time all of said crops had been harvested and housed and no labor was performed on any of the 1924 crops after this date. However, appellant, under his original contract of employment, continued to work upon the farm doing fall plowing and other work in preparation for the next year's crop, until November 28th, when he quit work. On January 2, 1925, appellant had been paid only $55.05 of his season's wages, and on that date filed claim of farm laborer's lien against the 1924 crops. This action is for the foreclosure of that lien claim.
Respondents, F.L. Stradley and W.F. Stradley, are parties as the owners of the farm and as appellant's employers. The O. J. Childs Seed Company is a party as a subsequent purchaser of the bean crop, and the First National Bank of Filer as mortgagee of that crop.
Upon these facts, the court entered a money judgment against the Stradleys but denied the lien claim. The case is here on appeal upon assignments of error questioning the legal conclusion of the trial court.
The first and most serious question arising is whether the lien claim was filed in time. The last labor performed on the beans or any of the 1924 crops was on October 2d. The lien was filed January 2, 1925. This was three months after work upon any of the 1924 crops closed, but only 37 days after claimant ceased to work upon the farm.
C. S., sec. 7373, provides in part:
"Any person claiming the benefit of this article must, within sixty days after the close of said work or labor, file for record with the county recorder of the county in which *Page 594 
said work and labor was performed, a claim which shall be in substance in accordance with the provisions of section 7362."
It is appellant's contention that he was entitled to a lien on the 1924 crops for general labor performed upon the farm; that it is not necessary that the labor for which lien be claimed be all directed toward or connected with the production of the crop or crops liened; that the general work performed upon the farm after the crops were harvested and housed is within the statute; that the provision of the statute allowing 60 days "after the close of said work or labor" in which to file a lien refers to the termination of the whole period of the contract of employment and not to the termination of his labor upon any particular crop.
The trouble with this premise is that this court inWheatcroft v. Griffiths, 42 Idaho 231, 245 P. 71, and VollmerClearwater Co. v. Union Warehouse Co., 43 Idaho 37,248 P. 865, held the crops were not lienable for general work upon the farm which was not connected in any way with their production. The findings, which are admitted to be correct, were to the effect that the labor performed after October 2, 1924, had nothing to do with the 1924 crop. It follows, then, that the phrase in C. S., sec. 7373, fixing the time of filing lien, to wit: "within 60 days after the close of said work or labor," if it means lienable labor, and we think it does, must be construed in this case as referring to the labor that closed on October 2d; and that the trial judge was right in his conclusion that the claim of lien filed January 2, 1925, was filed too late. The lien being void because filed too late, it is not necessary to consider the other point in the case.
We recommend that the judgment be affirmed, with costs to respondents.
Varian and Brinck, CC., concur.